FILED
                             NOT FOR PUBLICATION                            DEC 08 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 REUBEN NIEVES,                                  No. 08-16839

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00988-MCE-
                                                 GGH
   v.

 WORLD SAVINGS BANK, FSB;                        MEMORANDUM *
 WACHOVIA MORTGAGE
 CORPORATION

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        TROTT, TASHIMA, and WARDLAW, Circuit Judges.

        Reuben Nieves appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 claim alleging, inter alia, that the defendant banks violated

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously finds this case suitable for decision without
oral argument, see Fed. R. App. P. 34(a)(2), and therefore denies Nieves’s motion
for oral argument.

tk/Research
his due process rights by proceeding with a non-judicial foreclosure sale on his

property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Rivera v. United States, 924 F.2d 948, 950 (9th Cir. 1991). We affirm.

        The district court properly dismissed the action because Nieves failed to

allege facts demonstrating that the defendants’ conduct constituted government

action sufficient to support a claim under section 1983 or Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). See Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 56 (1999) (explaining that extensive

regulation does not convert a private company into a state actor liable under

section 1983); Apao v. Bank of N.Y., 324 F.3d 1091, 1095 (9th Cir. 2003)

(concluding that a bank using a non-judicial foreclosure procedure provided by

state law was not a government actor under section 1983); Mathis v. Pac. Gas &

Elec. Co., 891 F.2d 1429, 1432 n.3 (9th Cir. 1989) (“The standards for determining

whether an action is governmental are the same whether the purported nexus is to

the state or to the federal government.”).

        Nieves’s remaining contentions are unpersuasive.

        Appellees’ motions to take judicial notice are granted.

        AFFIRMED.




tk/Research                                  2                                  08-16839